CONCURRING- IN PART AND DISSENTING IN PART
Ethkidge, J.
I concur in the decision of the controlling opinion that Chapter 279, Miss. Laws 1958 is constitutional and creates an offense which is definite and enforceable. *123However, I cannot agree that the affidavit is insufficient to charge a crime under the 1958 statute. It is well established that an affidavit or indictment does not have to refer specifically to the statute creating the crime. It is read into the charge, provided the latter specifically sets forth the essential elements of the offense. The affidavit in question does that, in my opinion. It charges that appellant wilfully and unlawfully had in his possession beer and the same was prohibited by law in Copiah County, as a result of the 1937 election therein, “contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State of Mississippi.”
The offense is the unlawful possession of beer, in a county which, since 1934, has by a local option election prohibited the transportation, storage, sale, etc., thereof. The possession is prohibited by the 1958 act, not by the election. Essential elements of the offense are (1) wilful possession of the prohibited beverages, (2) in a county which since February 26, 1934 has by a local option election prohibited the transportation, storage, sale, etc., of such beverages. The affidavit clearly charges both of those essential elements, and then concludes that such possession was contrary to the statute “in such case made and provided. ’ ’ The effect of the controlling opinion as to the necessary form of the affidavit is to require the affidavit to specifically cite the 1958 statute. This is the only instance which I know of in which this Court has ever held that an affidavit or indictment must cite the pertinent statute, where the instrument otherwise sets forth the essential elements of the crime.
Lee, Kyle, and Gillespie, JJ., join in this opinion.